Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 1 of 23 PageID #: 36977



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

PREMIER BANK, LLC,

                    Appellant,

v.                                    //    CIVIL ACTION NO. 1:19CV143
                                            BANKRUPTCY NO. 1:17BK21
                                            (Judge Keeley)

EMERALD GRANDE, LLC,

                    Appellee.

        MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

        The appellant, Premier Bank, LLC (“Premier”),1 appeals the

March 27, 2019 Memorandum Opinion (the “Opinion”) and July 17, 2019

Order entered by the United States Bankruptcy Court for the

Northern District of West Virginia (“Bankruptcy Court”), which

sustained in part the objection of appellee, Emerald Grade LLC

(“Emerald”), and disallowed $139,406.712 in attorney’s fees and

expenses in Premier’s amended proof of claim.

        Premier alleges that, in making its decision, the Bankruptcy

Court       erroneously   construed   and   narrowed   the   attorney’s   fee

provisions of the governing loan documents. It further contends

that the Bankruptcy Court erred when it determined that not all of


        1
       Premier Bank, Inc. is the successor by merger of First Bank
of Charleston, Inc., the lender to and original claimant against
Emerald (Dkt. No. 57 at 2).
        2
       Initially, the Bankruptcy Court disallowed $111,467.11 in
attorney’s fees and expenses on March 27, 2019 (Dkt. No. 57-9). On
July 17, 2019, however, the Bankruptcy Court disallowed $139,406.71
of Premier’s total claim of $296,920.00 for attorney’s fees and
expenses (Dkt No. 57-10).
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 2 of 23 PageID #: 36978



PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                        1:19CV143

      MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

Premier’s actions were necessary to protect its interests in the

enforcement and collection of the loans. Finally, it contends that

the Bankruptcy Court erred in admitting into evidence Emerald’s

summary of Premier’s attorney’s fees by task. For the following

reasons, the Court AFFIRMS the Bankruptcy Court’s decision.

                              I. BACKGROUND3

A.    The Parties

      In 2009 and 2014, Premier made two loans to Emerald to fund

the construction of two restaurants and a retail store in the

Kanawha City area of Charleston, West Virginia (Dkt. No. 58 at 5).

Premier issued two promissory notes in connection with the loan

agreements, and its interest was secured by two first-lien credit

line deeds of trust in Emerald’s real property and improvements.

(Dkt. Nos. 57 at 3; 57-18 at 20-22, 79-81).

      On June 23, 2016, flood waters destroyed a culvert bridge that

connected the Crossings Mall in Elkview, West Virginia, owned by

Tara Retail Group, LLC (“Tara”),4 and the La Quinta Inn hotel,


      3
       The facts recited are taken from the parties’ briefs and the
designated record on appeal. The designated record is voluminous -
with approximately 1594 documents submitted for the Court’s review.
See, e.g., Dkt. The substance of the majority of these documents is
not pertinent to the issues raised on appeal.
      4
       Tara is Emerald’s affiliate, and the two entities are
controlled by the same principal, William Abruzzino (Dkt. No. 57 at
30).

                                      2
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 3 of 23 PageID #: 36979



PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                                1:19CV143

       MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

owned by Emerald, to the public road (Dkt. No. 58 at 6). Between

June       23,   2016,    and     January       11,   2017,    Emerald       and    Tara

unsuccessfully attempted to arrange financing to rebuild the bridge

and    reestablish       public   access    to     the   La   Quinta   Inn    and   the

Crossings Mall. Id.

B.     The Bankruptcy Court’s Decision on Emerald’s Objection to
       Premier’s Amended Claim

       On January 11, 2017, Emerald sought Chapter 11 protection

under 11 U.S.C. § 1101 et seq. in response to another creditor’s

notice of a foreclosure sale on two hotels owned by Emerald5 (Dkt.

Nos. 57 at 3; 15-8 at *12-14).                  Premier timely filed a proof of

claim against Emerald, asserting a secured claim in the amount of

$1,983,878.77, the principal amount outstanding under its two loans

as of the date of the commencement of the Chapter 11 case (Dkt. No.

57 at 3).

       After seeking bankruptcy protection, Emerald discovered and

reported to Premier that it had failed to collect real estate

taxes, insurance, and common area maintenance funds from its

tenants at the Kanawha City property (Dkt. No. 58 at 7). In order

to remedy this oversight, Premier made a post-petition loan to

Emerald and earmarked the funds to pay the real estate taxes. Id.


       5
       These hotels, both La Quinta Inns, are not located on the
property secured by Premier’s loans.

                                            3
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 4 of 23 PageID #: 36980



PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                        1:19CV143

      MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

From January 2017 to December 2017, Emerald voluntarily agreed to

and entered into eight stipulations and interim cash collateral

orders with Premier governing Emerald’s use of Premier’s cash

collateral. Id.

      Tara also filed for bankruptcy protection on January 24, 2017.

Id. at 8. During the pendency of its case, Tara obtained approval

for post-petition financing to rebuild the culvert bridge to the

Crossings Mall and Emerald’s La Quinta Inn. Id. Following this, on

October 30, 2017, Tara filed an administrative priority claim for

$556,332.25 in Emerald’s bankruptcy case (Dkt. No. 9-28). This

claim was based on Tara’s expenditure of $1,112,664.50 to engineer

and construct a bridge and restore access to the Crossings Mall.

Id. Tara sought to collect half of that cost from Emerald. Id.

      Premier objected, arguing that Tara’s claim would deplete the

assets available to it in Emerald’s bankruptcy estate (Dkt. No. 9-

45). Notably, however, the La Quinta Inn at the Crossings Mall was

not Premier’s collateral, but that of Carter Bank & Trust (“Carter

Bank”),6 which later joined in Premier’s objection (Dkt. No. 58 at

9).



      6
       Carter Bank is another creditor of Emerald’s, but its claim
to Emerald’s bankruptcy estate relates to Emerald’s operation of
the La Quinta Inn at the Crossings Mall, not to the property
secured by Premier’s loans.

                                      4
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 5 of 23 PageID #: 36981



PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                        1:19CV143

      MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

      Premier’s objection to Tara’s administrative claim captures

the essence of Premier’s perspective regarding Tara’s influence on

Emerald and the administration of its debt estate:

      As this Court well knows, the Abruzzino empire appears to
      have precious few available unencumbered assets. Under
      all the facts and circumstances, given the paucity of
      supporting allegations in the motion, and in light of the
      Debtor’s mystifying response thereto, one can hardly
      avoid the conclusion that this motion constitutes a
      blatant attempt by the Debtor’s principal to glom onto
      and appropriate most, if not all, of the value of one of
      the few unencumbered assets in ths system at the expense
      of this Debtor and its estate and creditors for the
      benefit of the broader Abruzzino empire. While that may
      have been done and may have been doable in a pre-
      bankruptcy world, the filing of this case, the creation
      of this Debtor’s bankruptcy estate, and the vesting of
      that estate in the hands of a debtor in possession acting
      as a trustee for the benefit of the Debtor’s estate and
      creditors now carry broader responsibilities for the
      Debtor and its professionals and require far more
      scrutiny.

Dkt. No. 9-45 at ¶ 11 (footnote omitted).

      On March 12, 2018, Premier amended its proof of claim to

include attorney’s fees and expenses in the amount of $154,961.21

(Dkt. No. 57 at 4; Dkt. No. 57-19). Emerald objected, contending

that Premier’s claim included unnecessary attorney’s fees not

reimbursable under Premier’s loan documents (Dkt. No. 58 at 10).

      Premier not only amended its claim to include its attorney’s

fees, it also moved to convert Emerald’s bankruptcy case from

Chapter 11 to Chapter 7. Id. at 11. Premier’s motion to convert



                                      5
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 6 of 23 PageID #: 36982



PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                            1:19CV143

      MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

detailed     its   frustration    with       Emerald’s   principal      and   its

affiliate:

      What’s more, [Emerald’s] principal and affiliate have
      relentlessly pushed, so far without any success despite
      the expenditure of substantial time, effort, and
      administrative expense, to establish a massive expense
      claim that would only deepen its existing administrative
      insolvency by a factor of two or more and leave it
      insolvent even if a genie were to grant its wildest wish
      and cause the sale of its unencumbered property at its
      current asking price. . . . [Emerald] has actively
      supported, even facilitated, the imposition of a massive
      administrative expense claim that would immediately
      render this estate massively insolvent.

Dkt. No. 57-20 at ¶¶ 24, 31. At the hearing on the motion to

convert, counsel for Premier—not Carter Bank’s counsel—took the

lead, presenting evidence related to the collateral and claim

belonging to Carter Bank (Dkt. No. 58 at 11).

      The Bankruptcy Court denied Premier’s motion to convert on

June 4, 2018, and later held an evidentiary hearing on Emerald’s

objection to Premier’s amended fee claim on July 26, 2018 (Dkt. No.

57 at 11). By that time, Premier’s attorney’s fees and expenses had

ballooned to $296,920.00 (Dkt. No. 58 at 9). During the evidentiary

hearing,    the    Bankruptcy    Court       heard   testimony   from    William

Abruzzino, Emerald’s CEO; Marvin Ralston, an appraiser; and Anthony

Marks, Premier’s executive vice president (Dkt. No. 57-17).

      In its March 27, 2019 Opinion, the Bankruptcy Court sustained

in part Emerald’s objection to Premier’s proof of claim, and

                                         6
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 7 of 23 PageID #: 36983



PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                        1:19CV143

      MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

disallowed $111,467.11 of Premier’s attorney’s fees and expenses

associated with its challenge to Tara’s administrative expense

claim and its own motion to convert Emerald’s case to Chapter 7

(Dkt. No. 57-9). In its Opinion, the Bankruptcy Court construed

certain provisions within nine loan documents that entitled Premier

to reimbursement of certain attorney’s fees and expenses and

concluded that, when taken as a whole, these provisions allowed

Premier to recover attorney’s fees and expenses incurred to enforce

its agreements with Emerald or to collect on the Notes. Id.

      On May 29, 2019, the Bankruptcy Court held a telephone hearing

to complete the record regarding the specific amount of fees and

expenses to be disallowed from Premier’s proof of claim for

monitoring the Tara bankruptcy case and performing certain clerical

work. (Dkt. No. 57-15). Finally, on July 17, 2019, the Bankruptcy

Court entered an order disallowing $139,406.71 of the total fees

and expenses sought by Premier, as follows:

      (1) attorney’s fees and expenses related to Premier
      Bank’s objection to the administrative expense claim of
      Tara Retail Group, LLC in the amounts of $55,837.00 and
      $735.04, respectively;
      (2) attorney’s fees and expenses relating to Premier
      Bank’s motion to convert the Debtor’s case to a case
      under Chapter 7 of the Bankruptcy Code in the amounts of
      $49,545.00 and $5,350.07, respectively;
      (3) attorney’s fees relating to Premier Bank’s monitoring
      of the Tara Retail Group, LLC bankruptcy case in the
      amount of $22,280.85; and



                                      7
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 8 of 23 PageID #: 36984



PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                              1:19CV143

      MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

      (4) attorney’s fees relating to clerical work in the
      amount of $5,658.75.

Id. at 1, 2.

                              II. JURISDICTION

      District courts have jurisdiction to hear appeals “from final

judgments, orders, and decrees . . . of bankruptcy judges entered

in cases and proceedings referred to the bankruptcy judges under

section 157.” 28 U.S.C. § 158(a).

                           III. STANDARD OF REVIEW

      A district court sitting as a bankruptcy appellate court

reviews “findings of fact only for clear error, but consider[s] the

relevant legal questions de novo.” In re Varat Enters., Inc., 81

F.3d 1310, 1314 (4th Cir. 1996). Therefore, when the parties do not

dispute the relevant facts, the Court’s review is de novo. See In

re Jones, 591 F.3d 308, 310 (4th Cir. 2010).

                                  IV. DISCUSSION

A.    The Bankruptcy Court Correctly Enforced the Plain Language of
      the Attorneys’ Fee Provisions of the Governing Loan Documents.

      11 U.S.C. § 502(b) provides that a “court, after notice and a

hearing, shall determine the amount of [a] claim in lawful currency

of the United States as of the date of the filing of the petition,

and shall allow such claim in such amount.” A claim is a “right to

payment,    whether   or    not    such   right    is   reduced   to   judgment,


                                          8
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 9 of 23 PageID #: 36985


PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                             1:19CV143

        MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

liquidated, unliquidated, fixed, contingent, matured, unmatured,

disputed, undisputed, legal, equitable, secured, or unsecured.” 11

U.S.C. § 101(5)(A). A “right to payment . . . usually refer[s] to

a right to payment recognized under state law.” Travelers Cas. &

Surety Co. of America v. Pacific Gas & Electric Co., 549 U.S. 443,

451, 127 S.Ct. 1199 (2007). According to Travelers, “an otherwise

enforceable contract allocating attorney’s fees (i.e., one that is

enforceable under substantive, nonbankruptcy law) is allowable in

bankruptcy except where the Bankruptcy Code provides otherwise.”

Id., 549 U.S. at 447, 127 S.Ct. 1199.

        Section   502(b)(1)   bars   any       claim   that   is   “unenforceable

against the debtor and property of the debtor, under any agreement

or applicable law for a reason other than because such claim is

contingent or unmatured.” 11 U.S.C. § 502(b)(1). Put another way,

“any defense to a claim that is available outside of the bankruptcy

context is also available in bankruptcy.” Travelers, 549 U.S. at

450, 127 S.Ct. 1199.

        Courts generally presume claims that are enforceable under

state    law   will   be   allowed   in       bankruptcy   unless   specifically

disallowed. SummitBridge National Investments III, LLC v. Faison,

915 F.3d 288, 291 (4th Cir. 2019). State law governs the substance

of claims in bankruptcy because Congress has generally abdicated

the determination of property rights in the assets of a bankrupt’s


                                          9
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 10 of 23 PageID #: 36986


 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                        1:19CV143

       MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

 estate to state law. Id. at 296 (quoting Travelers, 549 U.S. at

 450-51, 127 S.Ct. 1199).

       In West Virginia, “[a]s a general rule[,] each litigant bears

 his or her own attorney’s fees absent a contrary rule of court or

 express statutory or contractual authority for reimbursement.” Syl.

 Pt. 2, Sally-Mike Properties v. Yokum,179 W. Va. 48, 365 S.E.2d 246

 (1986); see also Moore v. Johnson Service Co., 158 W. Va. 808, 822,

 219 S.E.2d 315, 324 (“A mutual covenant contained in a commercial

 lease     agreement,   providing    for   the   recovery    of   reasonable

 attorneys’ fees and expense of litigation . . . is valid and

 enforceable in the courts of this State.”). “A valid written

 instrument which expresses the intent of the parties in plain and

 unambiguous language is not subject to judicial construction or

 interpretation but will be applied and enforced according to such

 intent.” Syl. Pt. 6, Dan’s Carworld, LLC v. Serian, 223 W. Va. 478,

 479-80, 677 S.E.2d 914, 915-16 (2009).

       Premier’s interest in Emerald’s debt estate arises from Loan

 Number 330005 (the “2009 Loan”) and Loan Number 351018 (the “2014

 Loan”) (Dkt. No. 57-18 at 4). The documents associated with these

 loans contain various attorney’s fee provisions. Id. The plain

 language of these provisions is critical to this Court’s analysis.

         The 2009 Loan, in the amount of $2,400,000.00, financed the

 construction of one of the buildings in Emerald’s Charleston real


                                      10
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 11 of 23 PageID #: 36987


 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                        1:19CV143

       MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

 estate development. Id. at 5. As part of this agreement, Emerald

 executed a Promissory Note, granted Premier a lien on its real

 estate development and the rents derived therefrom, and granted

 Premier security interests in and to all of its inventory, chattel

 paper, accounts, equipment, general intangibles, and fixtures. Id.

       In the Construction Loan Agreement for the 2009 Loan, Emerald

 specifically agreed

       to pay upon demand all of [Premier’s] costs and expenses,
       including [Premier’s] attorneys’ fees and [Premier’s]
       legal expenses, incurred in connection with the
       enforcement of this Agreement. [Premier] may hire or pay
       someone else to help enforce this Agreement, and
       [Emerald] shall pay the costs and expenses of such
       enforcement. Costs and legal expenses include [Premier’s]
       attorneys’ fees and legal expenses whether or not there
       is a lawsuit, including attorneys’ fees and legal
       expenses for bankruptcy proceedings (including efforts to
       modify or vacate any automatic stay or injunction),
       appeals, and any anticipated post-judgment collection
       services. [Emerald] also shall pay all court costs and
       such additional fees as may be directed by the court.

 Id. at 16 (emphasis added). In its Promissory Note for the 2009

 Loan, Emerald also agreed that

       [Premier] may hire or pay someone else to help collect
       this Note if [Emerald] does not pay. [Emerald] will pay
       [Premier] that amount. This includes, subject to any
       limits under applicable law, [Premier’s] attorneys’ fees
       and [Premier’s] legal expenses, whether or not there is
       a lawsuit, including attorneys’ fees, expenses for
       bankruptcy proceedings (including efforts to modify or
       vacate any automatic stay or injunction), and appeals. If
       not prohibited by applicable law, [Emerald] also will pay
       any court costs, in addition to all other sums provided
       by law.


                                      11
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 12 of 23 PageID #: 36988


 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                        1:19CV143

       MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

 Id. at 21 (emphasis added).

       The attorney’s fee provision in the Deed of Trust executed by

 Emerald for the 2009 Loan states that:

       [Emerald] shall pay on demand all reasonable costs and
       expenses that . . . [Premier] may pay or incur in
       connection with the . . . enforcement . . . of this Trust
       Deed, including, without limitation: (i) reasonable
       attorney’s and paralegals’ fees and disbursements of
       counsel to . . . [Premier] . . . and (vii) costs and
       expenses (including reasonable attorneys’ and paralegals’
       fees and disbursements) paid or incurred to obtain
       payment of the Obligations, enforce the security
       interests and liens of [Premier], sell or otherwise
       realize upon the Trust Property, and otherwise enforce
       the provisions of this Trust Deed and the other
       Transaction Documents, or to defend any claims made or
       threatened against Lender arising out of the transactions
       contemplated hereby (including, without limitation,
       preparations for and consultations concerning any such
       matters. The foregoing shall not be construed to limit
       any other provisions of the Transaction Documents
       regarding costs and expenses to be paid by Company.

 Id. at 32 (emphasis added).

       Finally, Emerald granted Premier an interest in its inventory

 and chattel paper for the 2009 Loan, as follows:

       Grantor agrees to pay upon demand all of [Premier’s]
       costs and expenses, including [Premier’s] attorneys’ fees
       and [Premier’s] legal expenses, incurred in connection
       with the enforcement of this Agreement. [Premier] may
       hire or pay someone else to help enforce this Agreement,
       and Grantor shall pay the costs and expenses of such
       enforcement. Costs and expenses include [Premier’s]
       attorneys’ fees and legal expenses whether or not there
       is a lawsuit, including attorneys’ fees and legal
       expenses for bankruptcy proceedings (including efforts to
       modify or vacate any automatic stay or injunction),
       appeals, and any anticipated post-judgment collection


                                      12
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 13 of 23 PageID #: 36989


 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                        1:19CV143

       MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

       services. Grantor shall also pay all court costs and such
       additional fees as may be directed by the court.

 Id. at 58, 59 (emphasis added).

       Similar documents were executed regarding the parties’ 2014

 Loan. For example, in the Construction Loan Agreement for the 2014

 Loan, Emerald agreed

       to pay upon demand all of [Premier’s] costs and expenses,
       including [Premier’s] attorneys’ fees and [Premier’s]
       legal expenses, incurred in connection with the
       enforcement of this Agreement. [Premier] may hire or pay
       someone else to help enforce this Agreement, and
       [Emerald] shall pay the costs and expenses of such
       enforcement. Costs and expenses include [Premier’s]
       attorneys’ fees and legal expenses, whether or not there
       is a lawsuit, including attorneys’ fees and legal
       expenses for bankruptcy proceedings (including efforts to
       modify or vacate any automatic stay or injunction),
       appeals, and any anticipated post-judgment collection
       services. [Emerald] also shall pay all court costs and
       such additional fees as may be directed by the court.

 Id. at 73 (emphasis added). And the Promissory Note for the 2014

 Loan stated:

       [Premier] may hire or pay someone else to help collect
       this Note if [Emerald] does not pay. [Emerald] will pay
       [Premier] that amount. This includes, subject to any
       limits under applicable law, [Premier’s] attorneys’ fees
       and [Premier’s] legal expenses, whether or not there is
       a lawsuit, including attorney’s fees, expenses for
       bankruptcy proceedings (including efforts to modify or
       vacate any automatic stay or injunction), and appeals. If
       not prohibited by applicable law, [Emerald] also will pay
       any court costs, in addition to all other sums provided
       by law.

 Id. at 80 (emphasis added).



                                      13
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 14 of 23 PageID #: 36990


 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                        1:19CV143

       MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

       Emerald also executed a Deed of Trust for the 2014 Loan, in

 which it agreed that:

       If [Premier] institutes any suit or action to enforce any
       of the terms of this Deed of Trust, [Premier] shall be
       entitled to recover such sum as the court may adjudge
       reasonable as attorneys’ fees at trial and upon any
       appeal. Whether or not any court action is involved, and
       to the extent not prohibited by law, all reasonable
       expenses [Premier] incurs that in [Premier’s] opinion are
       necessary at any time for the protection of its interest
       or the enforcement of its rights shall become a part of
       the indebtedness payable on demand and shall bear
       interest at the Note rate from the date of the
       expenditure until repaid. Expenses covered by this
       paragraph include, without limitation, however subject to
       any limits under applicable law, [Premier’s] attorneys’
       fees and [Premier’s] legal expenses whether or not there
       is a lawsuit, including attorneys’ fees and expenses for
       bankruptcy proceedings (including efforts to modify or
       vacate any automatic stay or injunction), appeals, and
       any anticipated post-judgment collection services, the
       cost of searching records, obtaining title reports
       (including foreclosure reports), surveyors’ reports, and
       appraisal fees, title insurance, and fees for the
       Trustee, to the extent permitted by applicable law.
       [Emerald] will also pay any court costs, in addition to
       all other sums provided by law.

 Id. at 87 (emphasis added). The Assignment of Rents executed by

 Emerald contains the same broad attorney’s fee provision as the

 deed of trust for the 2014 Loan. Id. at 93.

       Premier argues that the Bankruptcy Court erred by narrowing

 its rights to reimbursement of fees and expenses to include only

 those related to the enforcement and collection of the loans.

 Premier also contends that the Bankruptcy Court substituted its own

 judgment as to what constitutes proper enforcement and collection

                                      14
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 15 of 23 PageID #: 36991


 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                                 1:19CV143

         MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

 of the loans by disallowing certain categories of fees and costs it

 concluded were unrelated to the enforcement and collection of the

 loans.

         Emerald argues that Premier’s attorney’s fee claim is barred

 by 11 U.S.C. § 502(b) because the fees Premier incurred were not

 related to the enforcement of its interest and, consequently,

 constitute an unenforceable claim.

         Essentially, Premier contends that the Bankruptcy Court erred

 by failing to conclude that Premier was entitled to reimbursement

 of all fees which “in its opinion” were necessary to protect its

 interest.    This   argument     is   a    red   herring.    As     the   documents

 themselves make clear, all the relevant attorney’s fee provisions

 tie Premier’s right to reimbursement of its attorney’s fees to

 actions taken “in connection with the enforcement [of its loan]

 agreements” or to “collect on [its] Note[s] if [Emerald] does not

 pay.”     Several   provisions    further        require    these    fees    to   be

 “reasonable” and “subject to limitation under applicable law.”

 Pursuant to this unambiguous limitation on Premier’s right to

 reimbursement, the Bankruptcy Court correctly narrowed Premier’s

 claim for attorney’s fees and costs to those activities related to

 enforcement or collection of its loans.




                                           15
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 16 of 23 PageID #: 36992


 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                            1:19CV143

         MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

 B.      The Bankruptcy Court Did Not Clearly Err when it Rejected the
         Testimony of Premier’s Witness.

         The Bankruptcy Court appropriately considered testimony and

 evidence concerning Premier’s counsel’s activity and its relation

 to enforcement and collection. As the finder of fact, it was in the

 best position to weigh such evidence and its findings are entitled

 to deference. In re Varat Enters., Inc., 81 F.3d 1310, 1314 (4th

 Cir. 1996).

         Deference to a bankruptcy court is particularly appropriate

 when,     as    here,    the    bankruptcy     court   has   made   credibility

 determinations based on live witness testimony. Cf. In re: Dornier

 Aviation (North America), Incorporated, 453 F.3d                  225, 235 (4th

 Cir. 2006). Factual findings are clearly erroneous “only when the

 reviewing court ‘is left with the definite and firm conviction that

 a mistake has been committed.’” Citizens Bank of Md. v. Broyles (In

 re Broyles), 55 F.3d 980, 983 (4th Cir. 1995)(quoting United States

 v. U.S. Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525 (1948)). So

 long as a bankruptcy court’s account of evidence is plausible, the

 district court may not reverse the decision simply because it would

 have weighed the evidence differently. In re Broyles, 55 F.3d at

 983.    If     there    are    “two   permissible   views    of   evidence,   the

 factfinder’s choice between them cannot be clearly erroneous.”




                                           16
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 17 of 23 PageID #: 36993


 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                        1:19CV143

       MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

 McGahren v. First Citizens Bank & Trust Co., 111 F.3d 1159, 1166

 (4th Cir. 1997).

       Premier contends that the testimony of its executive vice

 president, Anthony Marks, compels a finding in its favor. According

 to Premier, Marks’s testimony established that 1) Emerald had

 defaulted on its loans; 2) that Premier was compelled to engage

 counsel to file a proof of claim; 3) that Premier required expert

 assistance with Emerald’s proposed use of cash collateral; and 4)

 that Emerald failed to address important issues in its proposed

 Chapter 11 plan, specifically, the plan for future settlement

 payments from Emerald’s tenants to Premier (Dkt. No. 57 at 23-25;

 Dkt. No. 57-17 at 68:12-23). Marks opined that all of the fees and

 expenses incurred by Premier’s counsel in this matter (and in

 monitoring Tara’s bankruptcy litigation) were necessary to the

 enforcement of the bank’s rights (Dkt. No. 57-17 at 100:2-6). Marks

 also testified that these actions were intended to enforce the loan

 documents and to preserve Premier’s rights. Id. at 100:7-17.

 Relying on Marks’s testimony, Premier asserts that all actions

 undertaken by its counsel in this matter and to monitor Tara’s

 related bankruptcy proceeding were for the purpose of and necessary

 to protecting its rights under its agreements with Emerald (Dkt.

 No. 57 at 25).



                                      17
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 18 of 23 PageID #: 36994


 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                         1:19CV143

       MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

       In   addition   to   Marks’s   testimony,    the   Bankruptcy    Court

 considered 1) the plain language of the loan agreements (that all

 Premier’s actions must be taken to enforce its loan agreement or

 collect on its collateral to be eligible for reimbursement), 2) the

 fact that Emerald was paying its contractual monthly debt service

 to   Premier,   and   3)   the   nature   and   substance    of   Premier’s

 participation as a creditor in Emerald’s bankruptcy case. Id. at 5,

 6. As the finder of fact, the Bankruptcy Court was in the best

 position to assess Marks’s credibility and decide how much weight

 to accord his opinions and testimony.

       After considering the Bankruptcy Court’s weighing of the

 necessity of the fees and expenses in light of the relevant

 attorney’s fee provisions, the Court is not left with the “definite

 and firm conviction that a mistake [was] committed” regarding that

 court’s assessment of Marks’s testimony. See In re Broyles, 55 F.3d

 at 983. The Bankruptcy Court fully considered the activities

 undertaken    by   Premier,   assessed    the   evidence    and   testimony

 presented in light of the governing attorney’s fee provisions in

 the loan documents, and concluded that Premier’s actions strayed

 beyond the bounds of its agreements with Emerald. The Court will

 not reverse the Bankruptcy Court’s well-reasoned decision about the

 weight given to Marks’s testimony.



                                      18
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 19 of 23 PageID #: 36995


 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                         1:19CV143

       MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

 C.    The Bankruptcy Court Correctly Disallowed Fee Reimbursement
       for Activities Unrelated to Enforcement or Collection.

       Premier objects to the Bankruptcy Court’s disallowance of

 attorney’s fees related to: 1) monitoring Tara’s bankruptcy case

 and to the actions taken on Tara’s administrative expense claim, 2)

 Premier’s motion to convert, and 3) for clerical work. Premier

 argues that, “[e]ven accepting the Bankruptcy Court’s findings as

 correct, those facts do not defeat the Bank’s right to monitor the

 Tara bankruptcy case or participate in litigation regarding Tara’s

 administrative expense claim.” (Dkt. No. 57 at 30). But whatever

 right Premier might have to monitor or participate in other

 litigation does not create an entitlement to recoup fees and

 expenses   incurred     beyond   the    bounds   of   the    attorney’s   fee

 provisions in the parties’ loan agreements.

       Premier first argues that fees incurred to monitor Tara’s

 bankruptcy   and   to   oppose   Tara’s     administrative    expense   claim

 against Emerald were reimbursable because Emerald’s bankruptcy was

 “related” to Tara’s. Id. at 29-30. According to Marks, he feared

 the value of Premier’s recovery would be diminished or diluted if

 Tara’s administrative claim against Emerald succeeded. Id. at 34.

 Emerald, however, correctly points out that Premier was not a party

 in interest to Tara’s administrative claim, and emphasizes that

 Premier’s actions related to this claim therefore were unnecessary


                                        19
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 20 of 23 PageID #: 36996


 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                             1:19CV143

       MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

 (Dkt. No. 58 at 21-22). The Bankruptcy Court agreed, finding

 Premier’s   concern    about     its    collateral    too    speculative,      and

 disallowed Premier’s claim to recover attorney’s fees related to

 this issue (Dkt. No. 57-9 at 5).

       Premier next argues that the attorney’s fees it incurred

 seeking to convert Emerald’s bankruptcy from Chapter 11 to Chapter

 7 should be reimbursed because Emerald did not adduce contrary

 testimony or evidence regarding the necessity of the motion to

 convert (Dkt. No. 57 at 35). Emerald, however, asserts that the

 Bankruptcy Court correctly decided this issue because Premier

 improperly used the motion to attempt to replace Emerald with a

 Chapter 7 trustee (Dkt. No. 58 at 23).

       After considering that the evidence presented during Premier’s

 prosecution of its motion focused on Emerald’s operation of the La

 Quinta Inn, rather than on Premier’s collateral, the Bankruptcy

 Court   concluded    that    the   motion    was    not    properly    based   on

 enforcement of its loan documents or collection of its claim (Dkt.

 No. 57-9 at 6). Critically, the Bankruptcy Court found that had

 Premier’s motion to convert the case to Chapter 7 been granted,

 Emerald’s   debt    repayments     to   Premier     likely   would    have   been

 interrupted. Id.

       Premier’s    final    argument    is   that    its    counsel   should   be

 reimbursed for clerical work because Emerald belatedly objected to

                                         20
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 21 of 23 PageID #: 36997



 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                             1:19CV143

       MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

 these charges and the reimbursement of paralegal fees is expressly

 provided for under the terms of the loan documents (Dkt. No. 57 at

 38-39). According to Emerald, however, clerical tasks, such as

 saving electronic bankruptcy filings, are part of a law firm’s

 overhead, and this work related to the collateral matter of Tara’s

 bankruptcy (Dkt. No. 58 at 25).

       It is undisputed that the Bankruptcy Court carefully examined

 the substance of Premier’s participation in Tara’s bankruptcy case

 to determine whether to reimburse attorney’s fees incurred to

 monitor that case and for associated clerical work.                  Ultimately,

 the Bankruptcy Court concluded that the fees were not reimbursable

 because the focus of such monitoring and clerical work did not

 center on enforcement of the loan documents or collection (Dkt. No.

 57-9 at 6).

       At   bottom,    Premier’s   argument      appears   to    be     that   the

 Bankruptcy    Court   lacks   discretion   to    question      any    claim   for

 attorney’s fees and expenses that Premier deemed necessary and

 reasonable.    Such an argument, however, ignores the plain language

 of the attorney’s fee provisions governing this issue, and appears

 to seek a ruling permitting essentially limitless fees.

       In the Bankruptcy Court’s view, Premier’s aggressive pursuit

 of conversion and its speculative opposition to an administrative


                                      21
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 22 of 23 PageID #: 36998



 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                            1:19CV143

       MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

 claim were neither reasonably undertaken nor necessary to enforce

 or collect on its loans. This decision is not clearly erroneous and

 this Court declines to reverse the Bankruptcy Court’s well-reasoned

 opinion.

 D.    The Court Cannot Review Premier’s Argument that the Bankruptcy
       Court Erred in Considering a Late-Disclosed and Possibly
       Inaccurate Exhibit.

       Finally, Premier alleges that the Bankruptcy Court erroneously

 considered the summary of Premier’s attorney’s fees and costs by

 task submitted by Emerald. It argues that this summary did not

 accurately reflect the amount of attorney’s fees for which Premier

 sought allowance (Dkt. No. 57 at 40). Further, it contends that the

 summary it submitted during the Bankruptcy Court’s hearing on

 Emerald’s   objection    to    Premier’s     notice   of   amended    claim   is

 accurate and should have provided the sole basis for the Bankruptcy

 Court’s decision on its fee claim. Id.

       Unfortunately, Premier failed to designate its hearing exhibit

 (Exhibit 20) as part of the record on appeal. Nor did it attach

 this exhibit to its brief. Thus, the Court is unable to review any

 alleged    discrepancies      between    Premier’s    hearing   exhibit       and

 Emerald’s summary and declines to reverse the Bankruptcy Court’s

 findings.




                                         22
Case 1:19-cv-00143-IMK Document 60 Filed 09/30/20 Page 23 of 23 PageID #: 36999



 PREMIER BANK, LLC, v. EMERALD GRANDE, LLC                        1:19CV143

       MEMORANDUM OPINION AND ORDER AFFIRMING BANKRUPTCY COURT

                               V. CONCLUSION

       In conclusion, for the reasons discussed, the Court AFFIRMS

 the Bankruptcy Court’s March 29, 2019 Memorandum Opinion and July

 17, 2019 Order disallowing $139,406.71 in attorney’s fees (Dkt.

 Nos. 57-9, 57-10).

       It is so ORDERED.

       The Court    DIRECTS   the Clerk to transmit copies of this

 Memorandum Opinion and Order to counsel of record, to enter a

 separate judgment order, and to remove this case from the Court’s

 active docket.

 DATED: September 30, 2020.

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                      23
